91 F.3d 157
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Henry Lee WILLIS;  Virgie Lee Willis, Defendants-Appellants.
No. 96-35019.
United States Court of Appeals, Ninth Circuit.
Submitted July 9, 1996.*Decided July 15, 1996.

Before:  HUG, Chief Judge, and SCHROEDER and POOLE, Circuit Judges.


1
MEMORANDUM**


2
Henry Lee Willis and Virgie Lee Willis appeal pro se the denial of their consolidated 28 U.S.C. § 2255 motions to vacate the sentences imposed following his conviction for possession with intent to distribute cocaine and unlawful use and carrying of a firearm and her conviction for conspiracy to distribute cocaine.1  The Willises contend that the Double Jeopardy Clause barred their convictions due to the prior civil forfeiture of currency pursuant to 21 U.S.C. § 881(a)(6).  This contention is precluded by the Supreme Court's decision in United States v. Ursery, No. 95-345, 1996 WL 340815 (U.S. June 24, 1996).  The Willises also contend that their convictions were barred due to the prior civil forfeiture of vehicles by Washington State authorities.  This contention lacks merit for the reasons stated in the district court's order of October 4, 1995.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 The Clerk shall amend the docket to reflect that Virgie Lee Willis, the wife of Henry Lee Willis, is a party to this appeal even though she did not sign the notice of appeal.  See Fed.R.App.P. 3(c) ("notice of appeal filed pro se is filed on behalf of ... the signer's spouse and minor children, if they are parties")